Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 04/15/2020 in which claims 01-32 are pending ready for examination.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 9, 11, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelley (US 5,768,001).
As to claim 1, Kelley discloses an apparatus (10) comprising an optical reflector  comprising a transmissive surface (34) and a reflective surface (24), wherein the transmissive surface is positioned to refract incident light toward the reflective surface; and (See Abstract Col 3 Lines 07-12, 20-33, 43-47; Fig.1)
a motor (14) configured to rotate the optical reflector about an axis of rotation (A-A), wherein a normal to the reflective surface (24) is not parallel with the axis of rotation. (See Col 3 Lines 07-12, 20-33, 52-58; Fig.1)
As to claim 2, Kelley discloses the apparatus (10), wherein the reflective surface (24) forms an angle (Ø, β) other than parallel with the transmissive surface (34). (See Col 3 Lines 20-33; Fig.1)
The angle is formed by both angles Ø and β.
As to claim 3, Kelley teaches the apparatus (10), wherein the optical reflector comprises a first wedge-shaped component (22) and a second wedge-shaped component (24), wherein an interface between the first wedge-shaped component and the second wedge-shaped component comprises the reflective surface (24). (See Col 3 Lines 20-33, Col 5 Lines 38-40; Fig.1)
The mirror (22) is formed at a 45º angle inside a cylinder, which creates a wedge shape. The mirror reflective surface (24) will also create a wedge shape. The fluid in between the mirror (22) and the reflective surface (24) creates an interface between the two. 
As to claim 4, Kelley discloses the apparatus (10), wherein the first wedge-shaped component (22) has a first surface and a second surface that is at a wedge angle to the first surface, and wherein the first wedge-shaped component has a generally circular cross section. (See Col 3 Lines 20-33, Col 5 Lines 38-40; Fig.1)
Wherein the first surface is the right side of mirror (22) abutting the housing (16) and the second surface is the wedge angle. 
As to claim 5, Kelley discloses the apparatus (10) wherein the second wedge-shaped component has a generally similar shape to the first wedge-shaped component. (See Col 3 Lines 20-33; Fig.1)
As to claim 8, Kelley discloses the apparatus (10), wherein the reflective surface (24) comprises a reflective coating. (See Col 3 Lines 20-33; Fig.1)
As to claim 9, Kelley discloses the apparatus (10), further comprising a mounting collar (18) coupled between the motor (14) and the optical reflector. (See Col 3 Lines 07-19; Fig.1)
The term “mounting collar” is met by the term “hub portion”.
As to claim 11, Kelley discloses the apparatus (10), wherein an inertial axis of the optical reflector is generally coincident with the axis of rotation. (See Col 3 Lines 20-33; Fig.1)
As to claim 14, Kelley discloses the apparatus (10), wherein the rotation of the optical reflector is configured to redirect the light reflected from the reflective surface (24) along a scan path. (See Col 3 Lines 37-42; Fig.1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley in view of Hays et al (US 2011/0164783 A1).
As to claims 6, 10, Kelley teaches the apparatus of claim 3 and 9 respectively, in which these claims depend on.
Kelley does not explicitly teach wherein the first wedge-shaped component and the second wedge-shaped component have generally a same coefficient of thermal expansion and/or density. 
wherein the mounting collar and the optical reflector generally have a same coefficient of thermal expansion. (Claim 10).
However, Hays does teach in an analogous art wherein two components (222, 76) have generally a same coefficient of thermal expansion and/or density. (See ¶0150 Lines 09-17; Fig. 17)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the apparatus of Kelley wherein the first wedge-shaped component and the second wedge-shaped component have generally a same coefficient of thermal expansion and/or density and wherein the mounting collar and the optical reflector generally have a same coefficient of thermal expansion.
The advantage of this inclusion is to prevent or substantially eliminating unwanted thermally induced radial stress in a solid optical element.

Claims 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley in view of Kramer et al (US 5,367,399).
As to claim 7, Kelley teaches the apparatus of claim 1, in which this claim depends on.
Kelley does not explicitly teach wherein the transmissive surface comprises an anti-reflective coating. 
However, Kramer does teach in an analogous art wherein the transmissive surface (36) comprises an anti-reflective coating. (See Col 9 Lines 23-26; Fig. 2)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the apparatus of Kelley wherein the transmissive surface comprises an anti-reflective coating. 
The advantage of this inclusion is to both reduce their reflection losses and reduce ghost scan beams associated with specular retroreflected light from the surface.
As to claim 12, Kelley teaches the apparatus of claim 1, in which this claim depends on.
Kelley does not explicitly teach further comprising a wedge-shaped material comprising the transmissive surface, wherein the wedge-shaped material comprises an index of refraction greater than 1.5.
However, Kramer does teach in an analogous art further comprising a wedge-shaped material (132) comprising the transmissive surface (138), wherein the wedge-shaped material comprises an index of refraction greater than 1.5. (See Col 19 Lines 07-10, 64-65; Col 20 Lines 01-12; Fig. 12)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the apparatus of Kelley further comprising a wedge-shaped material comprising the transmissive surface, wherein the wedge-shaped material comprises an index of refraction greater than 1.5.
The advantage of this inclusion is to achieve the non-perpendicular scanning beam condition and the non-parallel transmitted retroreflected beam condition of without the need for additional glass or metal wedge members.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley.
As to claim 13, Kelley teaches the apparatus of claim 1, in which this claim depends on.
Kelley does not explicitly teach in this embodiment, further comprising a wedge-shaped material comprising the transmissive surface, wherein the wedge-shaped material is amorphous and/or non-crystalline. 
However, Kelley does teach in another embodiment further comprising a wedge-shaped material (56) comprising the transmissive surface (34), wherein the wedge-shaped material is amorphous and/or non-crystalline. (See Col 5 Lines 25-40; Fig.6)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the apparatus of Kelley further comprising a wedge-shaped material comprising the transmissive surface, wherein the wedge-shaped material is amorphous and/or non-crystalline. 
The advantage of this inclusion is to perform the wavefront error corrections by compensating for coma. 

Claims 15, 16, 19, 20, 22-28, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley in view of Kalayeh et al (US 6,822,742 B1).
As to claim 15, Kelley teaches a system comprising a transmitter (not shown) configured to emit transmitted light (26); (See Col 3 Lines 34-41; Fig.1)
an optical reflector positioned to receive incident light, the incident light including at least a portion of the transmitted light, the optical reflector configured to refract the incident light through a transmissive surface (34) to provide refracted light, reflect the refracted light from a reflective surface (24) to provide reflected light, and refract the reflected light through the transmissive surface to provide scanning light; (See Col 3 Lines 20-33, 34-41; Fig.1)
a motor (14) configured to rotate the optical reflector about an axis of rotation (A-A), wherein the axis of rotation forms an angle (Ø, β) other than parallel to a normal of the reflective surface, and (See Col 3 Lines 07-12, 20-33, 43-47, 52-58; Fig.1)
Kelley does not explicitly teach a system comprising a mobile platform configured to move relative to a target area along a direction of motion, the target area comprising a gas;
 wherein the rotation of the optical reflector and the direction of motion of the mobile platform are configured to scan the scanning light across the target area;
a receiver configured to receive received light, the received light provided from the target area; and
a processor configured to determine a concentration of the gas based on the received light.
However, Kalayeh does teach in an analogous art a system comprising a mobile platform (110) configured to move relative to a target area along a direction of motion, the target area (105, 160) comprising a gas (150); (See Abstract Col 4 Lines 18-19; Col 6 Lines 20-33, 56, 60-62; Fig.1)
 wherein the rotation of the optical reflector and the direction of motion of the mobile platform (110) are configured to scan the scanning light across the target area (160); (See Col 4 Lines 18-19; Col 6 Lines 20-33, 54-56, 60-62; Fig.1)
a receiver (305) configured to receive received light, the received light provided from the target area; and (See Col 9 Lines 01-08; Fig.3)
a processor (335) configured to determine a concentration of the gas based on the received light. (See Col 9 Lines 01-08; Figs. 3)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in system of Kelley a system comprising a mobile platform configured to move relative to a target area along a direction of motion, the target area comprising a gas, wherein the rotation of the optical reflector and the direction of motion of the mobile platform are configured to scan the scanning light across the target area, a receiver configured to receive received light, the received light provided from the target area, and a processor configured to determine a concentration of the gas based on the received light.
The advantage of this inclusion is for the detection of fluid leaks from a natural gas or oil pipeline by use of an airborne platform.
As to claim 16, Kelley when modified by Kalayeh teaches the system of claim 15, in which this claim depends on.
Kelley does not explicitly teach wherein the receiver is configured to receive the received light after the received light has reflected from the optical reflector.
However, Kalayeh teach in an analogous art wherein the receiver (305) is configured to receive the received light (306) after the received light has reflected from the optical reflector (304). (See Col 6 Lines 64-65; Col 8 Lines 56-62; col 9 Lines 01-02; Fig. 3)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Kelley when modified Kalayeh wherein the receiver is configured to receive the received light after the received light has reflected from the optical reflector.
The advantage of this inclusion is for a returned light that is analyze to develop a two-dimensional gas map.
As to claim 19, Kelley when modified by Kalayeh teaches the system of claim 15, in which this claim depends on.
Kelley does not explicitly teach wherein the mobile platform is an aerial vehicle.
However, Kalayeh teaches in an analogous art wherein the mobile platform is an aerial vehicle (110). (See Col 5 Lines 62-63; Col 6 Lines 56-62; Fig. 1)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Kelley when modified by Kalayeh wherein the mobile platform is an aerial vehicle.
The advantage of this inclusion is to provide large-scale measurements of gas concentrations. 
As to claim 20, Kelley when modified by Kalayeh teaches the system of claim 15, in which this claim depends on.
Kelley does not explicitly teach wherein the transmitter, the optical reflector, the motor, and the receiver are supported by the mobile platform. 
However, Kalayeh teaches in an analogous art wherein the transmitter (130), the optical reflector (280), and the receiver (305) are supported by the mobile platform (110). (See Col 5 Lines 62-63; Col 6 Lines 50-52, Col 8 Lines 57-59; Figs.1, 3)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Kelley when modified by Kalayeh wherein the transmitter, the optical reflector, the motor, and the receiver are supported by the mobile platform. 
The advantage of this inclusion is to provide large-scale measurements of gas concentrations. 
As to claim 22, Kelley when modified by Kalayeh teaches the system of claim 15, in which this claim depends on.
Kelley does not explicitly teach wherein the target area is one of a wellsite, a pipeline, a landfill, a waste water facility, a feedlot, an industrial site, a waste disposal site, or combinations thereof.
However, Kalayeh does teach in an analogous art wherein the target area (105, 160) is one of a wellsite, a pipeline (160), a landfill, a waste water facility, a feedlot, an industrial site, a waste disposal site, or combinations thereof. (See Abstract Col 6 Lines 50-52; Figs.1, 3)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Kelley when modified by Kalayeh wherein the target area is one of a wellsite, a pipeline, a landfill, a waste water facility, a feedlot, an industrial site, a waste disposal site, or combinations thereof.
The advantage of this inclusion is for the detection of fluid leaks from a natural gas or oil pipeline by use of an airborne platform.
As to claim 23, Kelley when modified by Kalayeh teaches the system of claim 15, in which this claim depends on.
Kelley does not explicitly teach wherein the gas comprises methane.
However, Kalayeh does teach in an analogous art wherein the gas comprises methane. (See Col 9 Lines 59-60; Fig. 1, 3).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Kelley when modified by Kalayeh wherein the gas comprises methane.
The advantage of this inclusion is for the detection of fluid leaks from a natural gas or oil pipeline by use of an airborne platform.
As to claim 24, Kelley also teaches the system (1), wherein the transmissive surface (34) is not parallel to the reflective surface (24). (See Col 3 Lines 20-33, 43-47; Fig.1)
As to claim 25, Kelley teaches a method comprising:
directing incident light from a transmitter at an optical reflector comprising a transmissive surface (34) and a reflective surface (24), wherein the transmissive surface is positioned to refract the incident light toward the reflective surface, and wherein the optical reflector provides scanning light based on the incident light; (See Abstract Col 3 Lines 07-12, 20-47; Fig.1)
rotating (14) the optical reflector about an axis of rotation (A-A), wherein a normal to the reflective surface (24) is not parallel to the axis of rotation; (See Col 3 Lines 07-12, Lines 20-33, 52-58; Fig.1)
Kelley does not explicitly teach scanning the scanning light across a target area based, at least in part, on the rotation of the optical reflector; and
reflecting received light provided from the target area across the optical reflector and towards a receiver.
However, Kalayeh does teach in an analogous art teach scanning the scanning light across a target area (105, 160) based, at least in part, on the rotation of the optical reflector (304); and (See Col 6 Lines 60-62, Col 8 Lines 62, Col 9 Lines 01-02; Fig.1, 3)
reflecting (304) received light provided from the target area across the optical reflector and towards a receiver (305). (See Col 8 Lines 56-57; Fig.1, 3)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Kelley when modified by Kalayeh scanning the scanning light across a target area based, at least in part, on the rotation of the optical reflector, and reflecting received light provided from the target area across the optical reflector and towards a receiver.
The advantage of this inclusion is for the purpose of remote quantitative detection of fluid leaks from a natural gas or oil pipeline by use of an airborne platform.
As to claim 26, Kelley when modified by Kalayeh teaches the method of claim 25, in which this claim depends on.
Kelley does not explicitly teach further comprising moving the optical reflector relative to the target area along a direction of motion, wherein the scanning is based, at least in part, on the rotation of the optical reflector and the direction of motion of the optical reflector.
However, Kalayeh does teach in an analogous art further comprising moving the optical reflector (304) relative to the target area (105, 160) along a direction of motion, wherein the scanning is based, at least in part, on the rotation of the optical reflector and the direction of motion of the optical reflector. (See Col 4 Lines 16-18; Col 6 Lines 55-65; Fig. 3)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Kelley when modified Kalayeh further comprising moving the optical reflector relative to the target area along a direction of motion, wherein the scanning is based, at least in part, on the rotation of the optical reflector and the direction of motion of the optical reflector.
The advantage of this inclusion is for a returned light that is analyze to develop a two-dimensional gas map.
As to claim 27, Kelley also teaches the method, further comprising adjusting a mass and/or shape of the optical reflector (22) such that an inertial axis of the optical reflector is coincident with the axis of rotation. (See Col 4 Lines 16-19; Fig. 1)
As to claim 28, Kelley when modified by Kalayeh teaches the method of claim 25, in which this claim depends on.
Kelley does not explicitly teach further comprising determining a property of the target based on the received light and the incident light.
However, Kalayeh does teach in an analogous art further comprising determining a property of the target based on the received light and the incident light. (See Col 5 Line 64; Col 6 Lines 38-39; Fig. 3)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Kelley when modified by Kalayeh further comprising determining a property of the target based on the received light and the incident light.
The advantage of this inclusion is for the purpose of measuring target gas concentration path-lengths.
As to claim 30, 31, 32, Kelley teaches a method comprising:
scanning light about the target area based, at least in part, on rotation of an optical reflector (10), wherein the optical reflector comprises a transmissive surface (34) configured to direct incident light onto a reflective surface (24), and wherein the optical reflector is rotated (14) about an axis of rotation (A-A) which is not parallel to a normal of the reflective surface; (See Abstract Col 3 Lines 07-12, 20-47, 53-58; Fig.1)
Kelley does not explicitly teach moving a mobile platform relative to a target area comprising a gas;
determining a concentration of the gas based on a received portion of the scanning light; and
determining a spatial distribution of the concentration of the gas based, at least in part, on moving the mobile platform and scanning the light.
further comprising determining a source of the gas based on the spatial distribution of the concentration of the gas. (Claim 31).
further comprising, based on the determined spatial distribution and/or the determined concentration, evacuating an area, measuring an environmental hazard, locating a gas leak, determining a possible repair, ensuring regulatory compliance, or combinations thereof. (Claim 32).
However, Kalayeh does teach in an analogous art moving a mobile platform (110) relative to a target area (105, 160) comprising a gas (150); (See Abstract Col 4 Lines 18-19; Col 6 Lines 20-33, 56, 60-62; Fig.1)
determining a concentration of the gas (150) based on a received portion of the scanning light; and (See Col 4 Lines 18-19; Col 6 Lines 20-33, 54-56, 60-62; Fig.1)
determining a spatial distribution of the concentration of the gas (150) based, at least in part, on moving the mobile platform (110) and scanning the light. (See Col 6 Lines 38-39; Fig. 3, 7).
further comprising determining a source of the gas based on the spatial distribution of the concentration of the gas (150). (See Col 6 Lines 38-39, 57; Fig. 3).
further comprising, based on the determined spatial distribution and/or the determined concentration, evacuating an area, measuring an environmental hazard, locating a gas leak, determining a possible repair, ensuring regulatory compliance, or combinations thereof. (See Col 6 Lines 38-39, 57; Fig. 3).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Kelley moving a mobile platform relative to a target area comprising a gas, determining a concentration of the gas based on a received portion of the scanning light, determining a spatial distribution of the concentration of the gas based, at least in part, on moving the mobile platform and scanning the light, further comprising determining a source of the gas based on the spatial distribution of the concentration of the gas, further comprising, based on the determined spatial distribution and/or the determined concentration, evacuating an area, measuring an environmental hazard, locating a gas leak, determining a possible repair, ensuring regulatory compliance, or combinations thereof.
The advantage of this inclusion is for the remote quantitative detection of fluid leaks from a natural gas or oil pipeline by use of an airborne platform.


Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley in view of Kalayeh et al  in further view of Retterath et al (US 2016/0259038 A1).
As to claims 17, 18, Kelley when modified by Kalayeh teaches the system of claim 15, in which these claims depend on.
Kelley also teaches wherein the rotation of the optical reflector is configured to scan the scanning light along a scan path, (See Col 3, Lines 41-42; Fig. 1)
Kelley when modified by Kalayeh still do not explicitly teach the scan path having a generally ovoid shape comprising a short axis and a long axis perpendicular to the short axis.
However, Retterath does teach in an analogous art the scan path having a generally ovoid shape comprising a short axis and a long axis perpendicular to the short axis. (See ¶0079)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Kelley when modified by Kalayeh the scan path having a generally ovoid shape comprising a short axis and a long axis perpendicular to the short.
The advantage of this inclusion is to enhance information produced and to provide for a wide lateral field of view as an aircraft flies and scans a particular area
Kelley when modified by Kalayeh and Retterath still do not explicitly teach wherein the direction of motion of the mobile platform is generally perpendicular to the long axis. 
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that “wherein the direction of motion of the mobile platform is generally perpendicular to the long axis,”  within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E).
It is well known in the art that an ovoid beam shape may be employed for the purpose of scanning. 
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Kelley when modified by Kalayeh and Retterath wherein the direction of motion of the mobile platform is generally perpendicular to the long axis.
The advantage of this inclusion is to provide for a wide lateral field of view as an aircraft flies and scans a particular area.

Claims 21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley in view of Kalayeh et al  in further view of Thrope et al (US 2017/0097274 A1).
As to claims 21, 29, The system and method of claims 15 and 28 respectively, in which these claims depend on. 
Kelley when modified by Kalayeh still do not explicitly teach wherein the processor is further configured to determine the concentration of the gas based on wavelength modulation spectroscopy.
However, Thrope does teach in an analogous art wherein the processor is further configured to determine the concentration of the gas based on wavelength modulation spectroscopy. (See ¶0053)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in system and method of Kelley when modified by Kalayeh wherein the processor is further configured to determine the concentration of the gas based on wavelength modulation spectroscopy.
The advantage of this inclusion is for optical spectroscopy for inferring a path-integrated concentration of gas by the attenuation of light traveling  through a sample. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/					/Michael A Lyons/Examiner, Art Unit 2886				Primary Examiner, Art Unit 2877